DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 24-43 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 24, US 10,879,727 (Cooper) teaches a method comprising: 
authorizing time slices for drawing electrical power from an electrical grid (load switch 22 ie. first electrical equipment is assigned first time slices by the load control 25b for drawing electricity from power grid 12 with calendar factors) [Col 11 lines 33-43; Col 12 lines 1-10; Col 26 lines 15-21].
	However, Cooper and other prior art fails to teach: 
instructing electrical devices downstream of a local transformer on the electrical grid to draw electrical power during the authorized time slices; determining an expected cumulative power consumption pattern of the electrical devices over multiple time slices; analyzing a measured cumulative power consumption pattern by the electrical devices over the multiple time slices; identifying a particular time slice during which unauthorized power has been drawn based at least on an indication that the measured cumulative power consumption pattern does not match 

Regarding claim 29, Cooper teaches a system comprising: a processor (Fig. 5 load control 25a comprises processor circuit 33a);
instruct individual electrical devices to draw electrical power (processor circuit 33a receives instruction from user request to turn on identifying different assigned first time slices during which to draw electricity; and configure the first switch to selectively draw electricity in response to receiving the instruction) [Col 31 lines 12-20 and 36-46]. 
	However, Cooper and other prior art fails to teach:
a sensing mechanism configured to sense cumulative power consumption by a plurality of electrical devices that are downstream of a local transformer on an electrical grid;
and memory or storage resources storing computer-readable instructions which, when executed by the processor, cause the processor to: determine an expected cumulative power consumption pattern of the individual electrical devices over multiple time slices;
 perform analysis of a measured cumulative power consumption pattern, sensed by the sensing mechanism, over the multiple time slices by the plurality of electrical devices;
 identify a particular time slice during which unauthorized power has been drawn based at least on an indication that the measured cumulative power consumption pattern does not match the expected cumulative power consumption pattern; and 
identify a particular electrical device that has drawn power during the particular time slice without authorization.


	However, Cooper and other prior art fails to teach:
instructing electrical devices downstream of a local transformer on the electrical grid to draw electrical power during the authorized time slices; 
determining an expected cumulative power consumption pattern of the electrical devices over multiple time slices; 
analyzing a measured cumulative power consumption pattern by the electrical devices over the multiple time slices; 
identifying a particular time slice during which unauthorized power has been drawn based at least on an indication that the measured cumulative power consumption pattern does not match the expected cumulative power consumption pattern; and
 identifying a particular electrical device that has drawn power during the particular time slice without authorization.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836